Citation Nr: 0917247	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-34 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for the service-connected residuals of a right elbow injury.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 
1987 and from February 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in September 2007, at the Boston RO, 
before Robert E. Sullivan, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

In October 2007, the Board remanded the Veteran's claim in 
order to afford him a VA examination.  An examination was 
scheduled for December 2008, which the Veteran attended.  
Therefore, the Board finds that its remand directives have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's residuals of a right elbow injury are 
manifest by flexion to 150 degrees, extension to 0 degrees, 
pronation to 80 degrees, supination to 80 degrees and 
subjective complaints of pain.

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
Veteran's residuals of a right elbow injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5206 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the Veteran's claim for 
service connection in November 2004 in this case, the RO sent 
the Veteran letters, dated in July and September 2004, which 
satisfied the duty to notify provisions except that they did 
not inform him how a disability rating and effective date 
would be assigned should service connection be granted.  The 
Veteran was provided with notice of how VA determines 
disability ratings and effective dates in a November 2007 
notice letter, after the RO had already granted service 
connection.  Nevertheless, because the claim for service 
connection had been granted, the defect in the timing of the 
notice about how a disability rating and effective date would 
be determined was harmless error as to that claim.  Dingess, 
19 Vet. App. at 491; Goodwin, 22 Vet. App at 137.  

In addition, by the time the November 2007 notice letter had 
been sent, the Veteran had already submitted an NOD with the 
initial disability rating assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing an August 2006 statement of the case (SOC) and March 
2007 and February 2009 supplemental statements of the case.  
These documents informed the Veteran of the regulations 
pertinent to his appeal, including the applicable rating 
criteria, advised him of the evidence that had been reviewed 
in connection with his appeal, and provided him with reasons 
for its decision.  38 U.S.C.A. § 7105(d).  Accordingly, the 
Board concludes that the notice obligations set forth in 
sections 7105(d) and 5103A of the statute have been fulfilled 
in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's service 
treatment records and VA treatment records are on file.  The 
Veteran has at no time referred to records that he wanted VA 
to obtain or that he felt were relevant to the claim that VA 
has not obtained on his behalf.  Moreover, in addition to 
obtaining all relevant medical records, VA afforded the 
Veteran VA examinations in August 2004 and December 2008 to 
evaluate his residuals of a right elbow injury.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69.  As the Veteran testified at his September 
2007 hearing that he is right-handed and his elbow disability 
is on the right side, he is entitled to ratings pertinent to 
the major elbow/forearm.

The current General Rating Formula for the elbow and the 
forearm are as follows:

Diagnostic Code 5205 provides ratings for ankylosis of the 
elbow.  Diagnostic Code 5206, pertinent to limitation of 
forearm flexion, provides for a noncompensable evaluation 
where flexion is limited to 110 degrees; a 10 percent 
evaluation where flexion is limited to 100 degrees; a 20 
percent evaluation where flexion is limited to 90 degrees; a 
30 percent evaluation where flexion is limited to 70 degrees; 
a 40 percent evaluation where flexion is limited to 55 
degrees; and a 50 percent evaluation where flexion is limited 
to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5206.  
Diagnostic Code 5207, pertinent to limitation of elbow 
extension, provides for a 10 percent evaluation where 
extension is limited to 45 or 60 degrees; a 20 percent 
evaluation where the extension is limited to 75 degrees; a 30 
percent evaluation where extension is limited to 90 degrees; 
a 40 percent evaluation where extension is limited to 100 
degrees; and a 50 percent evaluation where extension is 
limited to 110 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5207.

Diagnostic Code 5208 provides for a 20 percent rating where 
flexion of the forearm is limited to 100 degrees and 
extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5208.

Diagnostic Code 5209 provides a 20 percent evaluation for 
impairment of the flail joint of the elbow where there is a 
joint fracture with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius.  
Diagnostic Code 5210 provides for a 50 percent evaluation 
where there is nonunion of the radius and ulna, with flail 
false joint. Diagnostic Codes 5211 and 5212 pertain to the 
impairment of the ulna and the radius, respectively.  
Diagnostic Code 5213 addresses impairment of supination and 
pronation.  Such provides for a 10 percent evaluation where 
supination is limited to 30 degrees or less.  When pronation 
is lost beyond the middle or last quarter of the arc and the 
hand does not approach full pronation a 20 percent evaluation 
is assigned.  Where there is loss of supination and pronation 
(bone fusion) and the hand is fixed in full pronation or near 
the middle of the arc or moderate pronation, a 30 percent 
evaluation is assigned.  Finally, where the hand is fixed in 
supination or hyperpronation, a 40 percent evaluation is 
assigned.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5213.

The normal range of elbow motion is 145 degrees of flexion 
and zero degrees of extension.  Normal forearm pronation is 
from zero to 80 degrees and normal forearm supination is from 
zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

In considering the evidence of record under the laws and 
regulations as outlined above, the Board finds that the 
Veteran is not entitled to an initial compensable evaluation 
for his service-connected residuals of a right elbow injury.  
In this regard, the evidence of record does not show 
limitation of flexion of the forearm to 100 degrees; 
limitation of extension of the forearm to 45 degrees; 
impairment of the ulna, radius or supination and pronation.  

The Veteran was afforded a VA examination in December 2008.  
At that examination, the examiner stated that there was no 
elbow deformity, that the elbow did not give way, that there 
was no weakness, incoordination, decreased speed of joint 
motion or episodes of dislocation or subluxation; however 
there was some pain and stiffness.  There were no 
constitutional symptoms of arthritis.  The examiner stated 
that on physical examination of the right elbow revealed a 
completely normal range of motion, with flexion to 150 
degrees, extension to 0 degrees, pronation of 80 degrees and 
supination of 80 degrees.  However, later in the examination 
report, the examiner stated that range of motion was from 0 
to 120 degrees.  Nonetheless, even the more favorable finding 
of flexion to 120 degrees does not amount to the criteria for 
a 10 percent evaluation, which is flexion limited to 100 
degrees.  The examiner further stated that there was no 
objective evidence of pain following repetitive motion and 
there were no additional limitations after three repetitions 
of motion.  X-ray findings revealed a small undisplaced 
linear chip at the posterior margin of the olecranon process, 
which was highly suggestive of an old fracture.  There was no 
obvious bony healing at the site of this old chip fracture.  
The elbow joint demonstrated no evidence of a medial bony 
abnormality or joint effusion.  There was also a suspicion of 
a small intraarticular loose body within the joint space 
located superior to the ulnar margin of the radial head.  
There was no evidence of a significant displaced fracture or 
joint effusion involving the right elbow.  The examiner 
further commented that the Veteran's residuals of a right 
elbow injury had no significant effects on the Veteran's 
occupation, and mild effects on the Veteran's activities of 
daily living. 

The Veteran was also afforded a VA examination in August 
2004.  At that examination, the examiner stated that the 
right elbow had a completely normal range of motion.  There 
was no local tenderness or scarring.  Flexion was to 150 
degrees, extension was to 0 degrees and there was supination 
to 80 degrees.  The examiner stated that there was no 
restriction of range of motion.  The examiner continued that 
there were no residuals from the Veteran's injury to his 
right elbow during service.  At a general VA examination, 
also in August 2004, the examiner diagnosed the Veteran with 
right elbow pain, probably from a sprain.

Therefore, the Veteran does not meet the rating criteria for 
an initial compensable disability evaluation for residuals of 
a right elbow injury.  As documented by the medical evidence 
above, the Veteran has not been shown to have flexion limited 
to 100 degrees or extension limited to 45 degrees at any 
point during the appeal period.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected 
residuals of a right elbow injury is not warranted on the 
basis of functional loss due to pain or weakness in this 
case, as the Veteran's symptoms are supported by pathology 
consistent with the currently assigned noncompensable percent 
rating, and no higher.  In this regard, the Veteran's flexion 
to 120 degrees and extension to 0 degrees, when applied to 
the relevant Diagnostic Codes, shows a noncompensable 
disability evaluation.  The Board does observe that the 
Veteran has complained of pain and stiffness; however, the 
December 2008 VA examiner stated that there was no objective 
evidence of pain and no additional limitation of motion after 
repetition testing.  Although the Veteran testified at his 
September 2007 hearing that his elbow pain interfered with 
his job performance, the VA examiner noted that the condition 
did not significantly effect his occupation.  The Veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the Veteran's service-connected 
residuals of a right elbow injury.

As noted above, staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Fenderson, supra.  However, in this case, the factual 
findings do not demonstrate that, at any time during this 
appeal, the Veteran's service-connected residuals of a right 
elbow injury warranted a higher rating.  As such, entitlement 
to an initial compensable rating for the residuals of a right 
elbow injury is denied.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5206 - 5207, 5211 - 52113; Fenderson, supra.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
residuals of a right elbow injury are so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected residuals of a right elbow injury has caused 
frequent periods of hospitalization or marked interference 
with his employment.  In this regard, although the Veteran 
testified at his September 2007 hearing that his elbow 
interfered with his employment, the Veteran has been able to 
remain at that job, and at the December 2008 VA examination, 
the examiner stated that the Veteran's residuals of a right 
elbow injury did not have significant effects on his 
employment.  Thus, the evidence of record did not indicate, 
nor did the Veteran contend, that he had marked interference 
with employment due solely to his service- connected 
residuals of a right elbow injury.  More importantly, the 
Board finds that the rating criteria to evaluate the 
residuals of a right elbow injury reasonably describe the 
claimant's disability level and symptomatology and he has not 
argued to the contrary.  Therefore, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial compensable rating for service-
connected residuals of a right elbow injury is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


